                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              NO. 1:18-CV-270-GCM

 ERIKA MOSTELLER,                        )
                                         )
                      Plaintiff,         )
                                         )
 vs.                                     )                                  ORDER
                                         )
 NANCY A. BERRYHILL, Acting Commissioner )
 of Social Security,                     )
                                         )
                     Defendant.          )

       THIS MATTER is before the Court upon Erika Mosteller’s Motion for Judgment (Doc.

No. 10) and the Commissioner of Social Security’s Motion for Summary Judgment (Doc. No. 12).

Having carefully considered those motions, accompanying memoranda, and the Administrative

Record (Doc. No. 8), the Court enters the following findings, conclusions, and Order.

I.     Background

       On June 2, 2016, Erika Mosteller (“Plaintiff”) filed a Title II application for a period of

disability and disability insurance benefits, initially alleging a disability onset date of October 6,

2010 and later amending that date to June 4, 2013. (Doc. No. 8-1, at 23, 209). The application was

denied, first on September 4, 2015 and then upon reconsideration on January 20, 2016. (Doc. No.

8-1, at 23). Thereafter, Plaintiff requested a hearing before an administrative law judge (“ALJ”).

(Doc. No. 8-1, at 23). That request was granted. (Doc. No. 8-1, at 23).

       In evaluating Plaintiff’s alleged disability, the ALJ found that Plaintiff met the insured

status requirements of the Social Security Act through September 30, 2016. (Doc. No. 8-1, at 25).

The ALJ also engaged in a five-step sequential review pursuant to 20 C.F.R. § 404.1520(a)(4)(i)-

(v). (Doc. No. 8-1, at 24). As a part of that review, the ALJ determined that: (1) Plaintiff had not
engaged in substantial gainful activity since the alleged onset of disability; (2) Plaintiff had a

severe impairment (cervical degenerative disc disease after fusion); (3) Plaintiff’s impairment did

not meet the severity of those listed in 20 CFR 404, Subpart P, Appendix 1; (4) given Plaintiff’s

residual functional capacity (“RFC”), she could not perform past relevant work; and (5) given

Plaintiff’s RFC, there were jobs that existed in significant numbers in the national economy that

Plaintiff could have performed. (Doc. No. 8-1, at 31). Accordingly, the ALJ found that Plaintiff

was not disabled within the meaning of the Social Security Act and denied Plaintiff’s application

for a period of disability and disability insurance benefits on June 5, 2018. (Doc. No. 8-1, at 32,

33).

       Plaintiff requested review of that decision by the Appeals Council (“AC”) on January 5,

2018. (Doc. No. 8-1, at 5). The Appeals Council denied that request on August 1, 2018, making

the ALJ’s decision the final decision of the Commissioner of Social Security (“Commissioner” or

“Defendant”). (Doc. No. 8-1, at 5). Thereafter, Plaintiff timely filed this action, seeking judicial

review of that decision. (Doc. No. 1).

II.    Standard of Review

       Judicial review of a final decision of the Commissioner is authorized pursuant to 42 U.S.C.

§ 405(g), but review is limited to consideration of (1) whether the Commissioner applied the

correct legal standards and (2) whether substantial evidence supports the Commissioner’s decision.

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Richardson v. Perales, 402 U.S. 389, 401

(1971). Review of the evidence is not de novo; it is limited to whether there was “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson, 402

U.S. at 400.
III.   Discussion

       Plaintiff’s first assignment of error is that the ALJ failed to identify and obtain a reasonable

explanation for a conflict between the testimony of the Vocational Expert (“VE”) and the

Dictionary of Occupational Titles (“DOT”). (Doc. No. 11, at 4). According to Plaintiff, that

conflict arose when the VE told the ALJ that a person unable to “reach overhead with the bilateral

upper extremities but [able to] frequently reach in other directions” could work as a small parts

assembler, inspector/hand packager, or shipping/receiver, even though the DOT states that those

jobs “require occasional to frequent reaching.” (Doc. No. 8-1, at 72; Doc. No. 11, at 5). In other

words, Plaintiff argues that the term “reaching,” as used in the DOT, is inclusive of overhead

reaching—which she cannot do. (Doc. No. 11, at 5; Doc. No. 8-1, at 27).

       The Fourth Circuit faced an almost identical situation in Pearson v. Colvin, 810 F.3d 204,

209 (4th Cir. 2015). In that case, the Fourth Circuit determined that where a vocational expert

identified jobs for a person unable to perform bilateral overhead reaching but the DOT indicated

that those jobs required “reaching,” there was an apparent conflict between the vocational expert

and the DOT. Pearson, 810 F.3d at 210, 211 (4th Cir. 2015). The Fourth Circuit then explained

that, because there was an apparent conflict, the administrative law judge was required to “elicit

an explanation from the expert as to whether [those jobs did], in fact, require frequent bilateral

overhead reaching” before relying on the VE’s testimony. Id. Because the administrative law judge

had not done that, the Fourth Circuit remanded the case (with instructions for the district court to

remand the case to the Commissioner). Id. at 211, 212. Here, like in Pearson, there was an apparent

conflict between the VE’s testimony—identifying three jobs that Plaintiff could perform even with

an absolute limitation on overheard bilateral reaching—and the DOT—stating that those jobs

required “reaching.” (Doc. No. 8-1, at 72). Further, the ALJ did not identify and resolve that
conflict before relying on the VE’s testimony. Thus, remand is appropriate. See Pearson, 810 F.3d

at 209 (4th Cir. 2015). In addition, because the Court rules in favor of Plaintiff’s first assignment

of error—and remands this case for rehearing in its Order below—Plaintiff’s second assignment

of error is moot.1

IV.    Conclusion

       THE COURT HEREBY ORDERS AS FOLLOWS: Plaintiff’s Motion for Summary

Judgment (Doc. No. 10) is GRANTED and Defendant’s Motion for Summary Judgment (Doc.

No. 12) is DENIED. Accordingly, this action is REMANDED for rehearing below. See 42

U.S.C.S. § 405(g) (District courts “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.). Upon remand, Plaintiff may

present new evidence in support of and raise any issues relating to its claim. See 20 C.F.R. §

404.983; RJR v. US Comm'r SSA, No. 09-cv-1284, 2010 U.S. Dist. LEXIS 83415, at *13 (W.D.

La. July 13, 2010) (“[T]here is ordinarily ‘no limit on a claimant’s supplementing the record on

remand’ after a sentence four . . . remand.”), adopted by, 2010 U.S. Dist. LEXIS 83430, at *1

(W.D. La. Aug. 16, 2010).
                                   Signed: March 12, 2020




1
  Any errors committed by the ALJ when considering the medical opinion evidence in this case
are moot because, upon rehearing as Ordered below, the ALJ will reconsider all evidence in this
case. Further, Plaintiff’s contention that the Appeal’s Council was wrong not to consider additional
evidence offered by Plaintiff after the ALJ’s initial decision is also moot because—as indicated in
the Order below—Plaintiff will be allowed to present new evidence upon remand.
